Exhibit A JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13D to which this exhibit is attached, and any amendment hereto, is filed on behalf of each of them in capacities set forth below. Date:September 3, 2014 TRIDENT IV, L.P. By:Trident Capital IV, L.P., its sole general partner By:DW Trident GP, LLC, a general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Member TRIDENT CAPITAL IV, L.P. By:DW Trident GP, LLC, a general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Member STONE POINT CAPITAL LLC By: /s/ David J. Wermuth Name: David J. Wermuth Title: Senior Principal TRIDENT IV PROFESSIONALS FUND, L.P. By:Stone Point GP Ltd., its sole general partner By: /s/ David J. Wermuth Name: David J. Wermuth Title: Secretary
